Citation Nr: 1015437	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In April 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2003, the RO denied the Veteran's claim for 
service connection for bipolar disorder.  The Veteran did not 
appeal.

2.  Evidence relevant to the claim for service connection for 
bipolar disorder received since the June 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for bipolar disorder received since the RO's final decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2003, the RO denied the Veteran's claim for service 
connection for bipolar disorder as there was no evidence that 
the claimed condition existed.  The Veteran did not appeal.  
Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" within 
the meaning of 38 C.F.R. § 3.156.  This evidence includes VA 
and private medical treatment records containing diagnoses 
and treatment of bipolar disorder.  The Board further finds 
that this evidence is material as it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim; that is, it demonstrates that the 
claimed condition, bipolar disorder, exists.  As new and 
material evidence has been presented, the claim is reopened.


Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for bipolar disorder is reopened; the 
appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for bipolar 
disorder.  After completing the necessary development, the 
claim must be readjudicated on a de novo basis.

A March 2004 treatment records notes a diagnosis of bipolar 
disorder with a date of onset of age 21.  That would appear 
to date the onset of the Veteran's condition to service.  
Available service treatment records include the report of a 
July 1976 psychiatric evaluation which revealed no indication 
of a psychiatric disorder that would prevent administrative 
action.  

Given the March 2004 reference to a date of onset coincident 
with service and the Veteran's psychiatric evaluation in 
service, a medical opinion is necessary to decide this claim.  
38 C.F.R. § 3.159(c)(4).  

During private treatment in January 2007, it was noted that 
the Veteran began treatment by the VA in 1999 for his bipolar 
disorder.  The record only contains VA treatment records 
beginning November 2004.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, the Veteran's complete VA treatment 
records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's complete VA treatment 
records prior to November 2004.  If 
these records are not available, a 
negative reply is required.

2.  After completion of the foregoing, 
schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of 
any diagnosed psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination. 

Based on the examination and review of 
the record, the examiner should address 
the following:  

For each chronic psychiatric disability 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not, that:

(a) in the case of any acquired 
psychiatric disorder, the disability 
began during service;

(b) in the specific case of bipolar 
disorder or other psychotic disorders, 
the disability was manifested to a 
compensable degree within a year 
following separation from active duty; 
and 

(c) whether the Veteran presented the 
prodromal signs of any currently 
diagnosed psychiatric disorder during 
his active military service. 

A complete rationale must be provided 
for any opinion offered. If the 
psychiatrist concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should so state.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


